Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 25, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a sales associate at a department store and purchased a returned fur coat at a significant discount to its listed price without the requisite management authorization. Following an investigation of this incident, claimant was terminated from her position. The Unemployment Insurance Appeal Board ruled that she was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. Claimant appeals.
We affirm. An employee’s violation of an employer’s reasonable policy, which is detrimental to the employer’s financial interest, has been found to constitute disqualifying misconduct (see Matter of Washington [Commissioner of Labor], 309 AD2d 1135 [2003]; Matter of Rizzo [Commissioner of Labor], 307 AD2d 573 [2003]). The employer’s policy concerning employee purchases was designed to protect it against monetary loss, and claimant’s disregard of this policy was clearly adverse to its interest. Therefore, substantial evidence supports the Board’s decision and claimant’s contrary testimony presented a credibility issue for the Board to resolve (see Matter of Oddo [Lee Pubis.—Commissioner of Labor], 32 AD3d 1061, 1062 [2006]).
Cardona, P.J., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.